Title: To George Washington from James Mease, 18 January 1778
From: Mease, James
To: Washington, George



sir,
Lancaster [Pa.] Jany 18 1778

I had the honor of your Excellency’s favor of the 10 Inst. respecting the materials sent by the state of Virginia for the use of the troops nothing was left here that had come forward except about 1500 Ells of cloth which I had put into the taylors hands immediatly but As it will be some considerable time before they could be all made here owing to the scarcity of hands as well as that the Council of this state having seized all that Cloth wh. had been taken by your Excellency’s order from Jos. Carson, have employ’d a number of them with it I have thought proper to deliver Lieut. Gambell 463 Coats cut out, with all the materials requisite for making them up, in order that they may be made at Camp. Your Excellency will please to direct whose hands they shall be delivered into, that they maybe answerable for them. There are a Quantity of materials at Fishkill on the way from Boston wh. have been expecting all this week but I beleive they cannot be got over the North River. when they arrive a great many more hands could be employ’d than I

can get here. there was but six taylors could be found amongst the New England troops that are here which are set to work. If 50 or 100 could be collected from the Army it would Expedite the working up of the Clothing very much. If your Excellency should approve of this measure I should be glad to be directed how much to pay the men for their work. I am of opinion the same number of men will do twice the work here that they can do at Camp on Account of the conveniency wh. arises from being in a town where supplies of little necessary Articles may be had occaisionally There are Amongst the things at Fish kill about 2000 pr shoes & I hope the Hide department will shortly produce them in considerable numbers. The moment the rest of the Articles from Virginia arrive here they shall be pushd forward to Head Quarters but it has been impossible this whole week past for even footmen to get over susquehanah. I have the Honor to be with the greatest respect your Excellency’s most obdt & most Humble servt

James Mease

